      Case 3:20-cv-00295 Document 1 Filed on 09/23/20 in TXSD Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

 SCHLUMBERGER TECHNOLOGY
 CORPORATION,

                Plaintiff,

                v.
                                                  Civil Action No. 3:20-cv-00295
 UNITED STATES DEPARTMENT OF
 LABOR, OCCUPATIONAL SAFETY AND
 HEALTH ADMINISTRATION,

                Defendant.


                                         COMPLAINT

       Plaintiff Schlumberger Technology Corporation (Schlumberger) sues Defendant the

United States Department of Labor, Occupational Safety and Health Administration (OSHA),

seeking injunctive and other appropriate relief under the Freedom of Information Act and stating

as follows:

                                       INTRODUCTION

       1.      Schlumberger is a defendant in a lawsuit pending in the Texas state district court in

Galveston County related to a workplace accident in Galveston, which was the subject of an OSHA

investigation. See Kenneth Ellis et al. v. Schlumberger Limited et al., No. 18-CV-1448 (122nd

District Court, Galveston County, Texas).

       2.      During discovery, Schlumberger deposed Stephen Pereyra, a witness to the

accident. He testified that he made a statement to OSHA during its investigation and that the

OSHA investigator, or Compliance Health and Safety Officer (CHSO), recorded his statement in

addition to taking written notes.
       Case 3:20-cv-00295 Document 1 Filed on 09/23/20 in TXSD Page 2 of 6




        3.      Schlumberger requested OSHA’s records regarding the accident through FOIA, but

OSHA withheld the disputed records, which consist of (1) a four-page employee statement, (2)

two pages of CHSO notes, and (3) recordings.

        4.      OSHA did not acknowledge the existence of the recordings, much less explain its

basis for withholding them. The FOIA exemptions on which OSHA relied for withholding the

other disputed records are inapplicable.

        5.      Schlumberger filed an administrative appeal. OSHA did not make a determination

with respect to the appeal within the time provided by statute and has not made a determination as

of the date of this filing.

                                            PARTIES

        6.      Plaintiff Schlumberger Technology Corporation is an oilfield services company

headquartered in Sugar Land, Texas.

        7.      Defendant United States Department of Labor, Occupational Safety and Health

Administration is a federal agency subject to the Freedom of Information Act under 5 U.S.C.

§ 552(f).

                                JURISDICTION AND VENUE

        8.      The Court has personal and subject matter jurisdiction under 5 U.S.C.

§ 552(a)(4)(B). The Court also has federal question jurisdiction under 28 U.S.C. § 1331 because

Schlumberger’s claims arise under FOIA.

        9.      Venue in this district is proper under 5 U.S.C. § 552(a)(4)(B) because the agency

records are situated in the Southern District of Texas and is also proper under both 5 U.S.C.

§ 552(a)(4)(B) and 28 U.S.C. § 1391(e) because Schlumberger resides in the Southern District of

Texas and no real property is involved in this action.



                                                 2
        Case 3:20-cv-00295 Document 1 Filed on 09/23/20 in TXSD Page 3 of 6




                                 FACTUAL BACKGROUND

        10.    On June 23, 2020, Schlumberger submitted a FOIA request to OSHA through its

counsel, Winston & Strawn LLP (Winston), seeking “information in the possession of the

Occupational Safety & Health Administration related to” OSHA’s investigation of a workplace

accident that occurred in Galveston, Texas. The request identified the investigation by inspection

number, report ID, open date, and NAICS number.

        11.    More specifically, Schlumberger’s request sought “all materials relating to

interviews or statements provided by Stephen Pereyra, Kenneth Ellis, and Kevin Ellis including,

but not limited to, video recordings, voice recordings, written statements, and notes.”

        12.    Schlumberger’s request also sought “all materials provided to OSHA on behalf of

Impact Waste, LLC including (1) all communications between OSHA and Brian Pleasants;

(2) safety training records for Kenneth Ellis; (3) safety training records for Stephen Pereyra;

(4) Kenneth Ellis’s resume; (5) and any written safety and health programs used by Impact Waste,

LLC.”

        13.    On July 16, 2020, following an inquiry from OSHA’s Houston South Area Office

FOIA Coordinator, Winston confirmed that the request was made on behalf of Schlumberger and

agreed that Schlumberger would pay OSHA’s minimum processing fee of $25.

        14.    On July 29, 2020, OSHA officially acknowledged its receipt of Schlumberger’s

FOIA request, assigning it Request Number 20-152. It stated that the processing fee would be

$50. Schlumberger agreed to the fee the same day.

        15.    On July 30, 2020, OSHA produced a 136-page PDF of redacted records responsive

to Schlumberger’s request. The PDF included placeholders noting the deletion of two pages of

CSHO notes and a four-page employee statement.



                                                 3
      Case 3:20-cv-00295 Document 1 Filed on 09/23/20 in TXSD Page 4 of 6




       16.     Although Mr. Pereyra informed Schlumberger that an OSHA investigator had

recorded his statement, OSHA’s production did not include any recordings or disclose that any

recordings had been withheld. Thus, on information and belief, OSHA failed to conduct a

reasonable search in response to Schlumberger’s specific request for video and voice recordings.

       17.     OSHA invoked FOIA Exemption 5 as its basis for withholding the CSHO notes in

their entirety. It invoked Exemptions 7C and 7D as its basis for withholding the employee

statement in its entirety. It did not acknowledge the existence of recordings or offer any

explanation for withholding them.

       18.     Schlumberger appealed on August 14, 2020, noting that Mr. Pereyra’s testimony

indicated OSHA had recordings that were responsive to Schlumberger’s request and for which

OSHA had not claimed an exemption. The appeal also disputed the applicability of Exemption 5

to the two pages of CSHO notes that were withheld in their entirety and the applicability of

Exemptions 7C and 7D to the four-page employee statement that was withheld in its entirety.

       19.     On August 18, 2020, OSHA acknowledged receipt of the appeal and assigned it

Appeal Reference Number 200170.

       20.     On September 14, 2020, Schlumberger’s counsel called OSHA’s Houston South

Area Office to discuss the FOIA request because counsel understood that office had control over

the disputed records. Later that day, Schlumberger sent a formal letter to the office outlining its

position that the office had the authority and obligation to disclose the CSHO notes and employee

statement.

       21.     On September 15, 2020, the Area Director for the Houston South Area Office left

a voicemail for Schlumberger’s counsel at Winston. The next day, the Area Director responded

to Schlumberger’s letter in writing, stating that he did not believe he had authority to produce the



                                                 4
      Case 3:20-cv-00295 Document 1 Filed on 09/23/20 in TXSD Page 5 of 6




disputed records. His letter took the position that the disputed records could only be addressed

through the appeals process that Schlumberger had already initiated.

       22.      The statutory period of twenty business days for OSHA’s determination with

respect to Schlumberger’s appeal has expired. See 5 U.S.C. § 552(a)(6)(A)(ii). As of the date of

this filing, OSHA still has not made a determination with respect to the appeal. Accordingly,

Schlumberger has exhausted its administrative remedies.

                                     CAUSES OF ACTION

       23.      The above paragraphs are incorporated by reference.

       24.      OSHA’s failure to make a reasonable search for records responsive to

Schlumberger’s request for video and voice recordings violates FOIA, 5 U.S.C. § 552(a)(3)(C).

       25.      OSHA’s failure to produce the disputed records, which are responsive and non-

exempt, violates FOIA, 5 U.S.C. § 552(a)(3)(A).

       26.      OSHA’s failure to make a determination with respect to Schlumberger’s

administrative appeal within twenty business days violates FOIA, 5 U.S.C. § 552(a)(6)(A)(ii).

                                    PRAYER FOR RELIEF

WHEREFORE Plaintiff prays the Court to:

       a. Order Defendant to conduct a supplemental search for responsive recordings;

       b. Order Defendant to produce the disputed records, consisting of (1) a four-page

             employee statement, (2) two pages of CHSO notes, and (3) any responsive recordings;

       c. Award Plaintiff reasonable attorneys’ fees and costs; and

       d. Order such other relief as the Court deems just and equitable.




                                                5
      Case 3:20-cv-00295 Document 1 Filed on 09/23/20 in TXSD Page 6 of 6




Dated: September 23, 2020           Respectfully submitted,

                                    WINSTON & STRAWN LLP

                                    /s/ Denise Scofield                   _
                                    Denise Scofield
                                    Attorney-in-Charge
                                    Texas Bar No. 00784934
                                    S.D. Tex. ID No. 1529
                                    dscofield@winston.com
                                    Brandon W. Duke
                                    Texas Bar No. 240994476
                                    S.D. Tex. ID No. 2857734
                                    bduke@winston.com
                                    800 Capitol Street, Suite 2400
                                    Houston, TX 77002
                                    Tel. (713) 651-2600
                                    Fax (713) 651-2700

                                    Counsel for Plaintiff,
                                    Schlumberger Technology Corporation




                                       6
